PER CURIAM.
Howard Jones (Appellant) appeals the summary denial of his motion for post-conviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. We reverse and remand as to one part of one of the grounds.
The third ground of Appellant’s motion asserted the ineffective assistance of the assistant public defender who represented him at his jury trial on a charge of delivery of cocaine. In its response to the post-conviction motion, the state admitted that there was nothing in the record that refuted part (e) of the third ground and that a further hearing was required. The trial court nevertheless summarily denied that ground along with the rest of the motion. The state concedes that part (e) of the third ground of the motion should be reversed and remanded for an evidentiary hearing or the attachment of portions of the record that conclusively refute this claim.
We agree that part (e) states a legally sufficient ground of ineffective assistance; as to that part, the order is reversed and remanded for an evidentiary hearing or the attachment of portions of the record conclusively showing Appellant is not entitled to relief. As to the remaining grounds of the motion, we affirm the trial court’s summary denial without further comment.
Affirmed in part; reversed in part and remanded for further proceedings.
GUNTHER, FARMER and KLEIN, JJ., concur.